Title: [Diary entry: 9 April 1785]
From: Washington, George
To: 

Saturday 9th. Mercury at 47 this morning—52 at Noon and 50 at Night. Morning calm & clear. Abt. Nine Oclock the wind sprung up at No. West, with flying Clouds and abt. Noon shifted to the So. West, & looked showery; but only a few drops of rain fell. Laid of a piece of my Wheat field, containing 2 A[cres] 3 R[ods] 22 P[erches] At Muddy hole, & part of the adjoining field, containing 4 A[cres] o R[ods] 8 P[erches] for Grass seeds. The first I propose to sow Orchard grass seed on, & to roll it in. The other having been spread pretty thick with Dung from the Farm yard, I set the Plows to breaking it up & to prepare it for the reception of the Seed. From hence I rid to my Dogue run Plantation and thence to the fishing Landing at the Ferry. Mr. Geo. Lewis, his Wife and Sister (Mrs. Carter) went up to Abingdon to see their Brother Mr. John Lewis; & returned in the Evening. The two Miss Hansons crossed the river in order to return—but their Carriage not having arrived—came back again. Continued Hooeing the grd. between my Circles by the outer gate, as noted on friday.